Name: 2011/431/EU: Commission Implementing Decision of 11Ã July 2011 on a Union financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2011 (notified under document C(2011) 4852)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  technology and technical regulations;  fisheries;  economic geography;  EU finance
 Date Published: 2011-07-19

 19.7.2011 EN Official Journal of the European Union L 188/50 COMMISSION IMPLEMENTING DECISION of 11 July 2011 on a Union financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2011 (notified under document C(2011) 4852) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2011/431/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have submitted to the Commission their fisheries control programmes for 2011, in accordance with Article 20 of Regulation (EC) No 861/2006, inclusive of the applications for a Union financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (3) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 (2). (4) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In order to encourage investment in the priority actions defined by the Commission in its letter of 6 December 2010 (3), which announced that priority and higher contribution rates would be given to projects required by the implementation of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (4), and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to automation and management of data, electronic recording and reporting systems, electronic recording and reporting devices (ERS) and vessel monitoring systems (VMS), as well as to traceability and control of engine power should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (6) In order to encourage investments in the priorities defined by the Commission and given budgetary constraints, all the Member States applications for a Union financial contribution towards projects related to training, to initiatives raising awareness of CFP rules as well as to the purchase and modernisation of fisheries patrol vessels and aircraft were rejected. (7) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (5). (8) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements laid down by Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (6). (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Union financial contribution towards expenditure incurred by Member States in 2011 in implementing the monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(a) of Regulation (EC) No 861/2006. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2015. Payments made by a Member State after that deadline shall not be eligible for reimbursement. The budgetary appropriations related to this Decision shall be decommitted at the latest by 31 December 2016. Article 3 New technologies & IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. Any other expenditure incurred, in respect of projects referred in Annex I, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 3 000 per vessel, without prejudice of paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established pursuant to Regulation (EC) No 1077/2008. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Regulations (EC) No 2244/2003 and (EC) No 1077/2008, the financial contribution referred to in paragraph 1 of this Article shall be calculated on the basis of a price capped at EUR 4 500 per vessel. Article 7 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Total maximum Union contribution per Member State The planned expenditure, the eligible share thereof, and the maximum Community contribution per Member State are as follows: (EUR) Member State Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium 1 362 000 212 000 190 800 Bulgaria 79 251 53 686 48 318 Cyprus 555 000 130 000 105 000 Denmark 8 657 750 5 057 415 4 546 308 Germany 2 967 500 1 771 500 1 575 950 Estonia 459 584 448 280 400 140 Ireland 55 448 000 3 405 000 2 824 500 Greece 7 150 000 4 100 000 3 690 000 Spain 1 351 154 890 751 801 675 France 7 145 920 6 591 920 4 906 008 Italy 25 012 000 5 590 000 3 367 000 Latvia 140 885 140 885 126 796 Lithuania 360 966 149 887 134 899 Malta 159 693 97 885 86 497 Netherlands 932 500 632 500 569 250 Poland 381 565 338 686 304 817 Portugal 5 661 152 1 758 079 1 582 271 Romania 597 000 136 000 94 000 Slovenia 597 800 591 400 531 900 Finland 2 470 000 2 055 000 1 729 500 Sweden 6 574 335 3 847 033 3 284 814 United Kingdom 8 119 733 4 916 541 4 327 317 Total 136 183 788 42 914 447 35 227 760 Article 9 Addressees This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, The Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 11 July 2011. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) Ares(2010) 905537, 6.12.2010. (4) OJ L 343, 22.12.2009, p. 1. (5) OJ L 333, 20.12.2003, p. 17. (6) OJ L 295, 4.11.2008, p. 3. ANNEX I NEW TECHNOLOGIES & IT NETWORKS (EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/11/02 20 000 20 000 18 000 BE/11/03 40 000 40 000 36 000 BE/11/06 1 150 000 0 0 Sub-Total 1 210 000 60 000 54 000 Bulgaria BG/11/01 15 339 15 339 13 805 BG/11/04 15 339 15 339 13 805 BG/11/05 23 008 23 008 20 708 Sub-Total 53 686 53 686 48 318 Cyprus CY/11/01 100 000 100 000 90 000 CY/11/02 4 000 0 0 CY/11/03 10 000 0 0 CY/11/06 10 000 10 000 5 000 CY/11/08 55 000 0 0 Sub-Total 179 000 110 000 95 000 Denmark DK/11/01 804 894 804 894 724 405 DK/11/02 1 556 128 1 556 128 1 400 515 DK/11/03 335 372 335 372 301 835 DK/11/04 201 223 201 223 181 101 DK/11/05 134 149 134 149 120 734 DK/11/06 469 522 469 522 422 569 DK/11/08 1 341 489 1 341 489 1 207 341 DK/11/09 134 149 134 149 120 734 DK/11/12 13 414 13 414 6 707 Sub-Total 4 990 340 4 990 340 4 485 941 Germany DE/11/02 14 000 14 000 12 600 DE/11/10 6 000 6 000 3 000 DE/11/11 40 000 40 000 20 000 DE/11/13 20 000 20 000 18 000 DE/11/24 50 000 0 0 DE/11/25 50 000 50 000 45 000 DE/11/26 100 000 100 000 90 000 DE/11/27 50 000 50 000 45 000 DE/11/28 95 500 95 500 85 950 DE/11/29 101 000 101 000 90 900 DE/11/30 200 000 170 000 153 000 DE/11/16 10 000 0 0 Sub-Total 736 500 646 500 563 450 Estonia EE/11/02 8 280 8 280 4 140 EE/11/03 350 000 350 000 315 000 Sub-Total 358 280 358 280 319 140 Ireland IE/11/02 218 000 0 0 IE/11/03 60 000 60 000 54 000 IE/11/04 30 000 30 000 27 000 IE/11/05 400 000 400 000 360 000 IE/11/10 400 000 400 000 200 000 IE/11/11 1 000 000 1 000 000 900 000 IE/11/12 225 000 225 000 202 500 IE/11/15 100 000 0 0 Sub-Total 2 433 000 2 115 000 1 743 500 Greece EL/11/05 750 000 750 000 675 000 EL/11/01 2 300 000 2 300 000 2 070 000 Sub-Total 3 050 000 3 050 000 2 745 000 Spain ES/11/09 250 070 250 070 225 063 ES/11/01 237 931 237 931 214 138 ES/11/04 5 400 0 0 ES/11/05 1 300 0 0 ES/11/06 106 687 106 687 96 018 Sub-Total 601 388 594 688 535 219 France FR/11/04 532 000 532 000 478 800 FR/11/10 19 800 19 800 9 900 FR/11/12 761 120 761 120 685 008 FR/11/11 2 220 000 2 220 000 1 110 000 Sub-Total 3 532 920 3 532 920 2 283 708 Italy IT/11/04 375 000 375 000 337 500 IT/11/03 325 000 325 000 292 500 IT/11/02 300 000 300 000 270 000 IT/11/05 190 000 190 000 171 000 IT/11/07 7 000 000 0 0 IT/11/08 120 000 0 0 IT/11/11 260 000 260 000 130 000 IT/11/12 100 000 0 0 IT/11/13 150 000 0 0 IT/11/01 3 900 000 3 900 000 1 950 000 Sub-Total 12 720 000 5 350 000 3 151 000 Lithuania LT/11/04 18 000 18 000 16 200 LT/11/05 41 887 41 887 37 698 LT/11/01 30 000 30 000 27 000 Sub-Total 89 887 89 887 80 898 Malta MT/11/01 93 885 93 885 84 497 MT/11/04 4 000 4 000 2 000 Sub-Total 97 885 97 885 86 497 Netherlands NL/11/01 345 000 345 000 310 500 NL/11/02 300 000 0 0 NL/11/03 235 000 235 000 211 500 Sub-Total 880 000 580 000 522 000 Poland PL/11/01 338 686 338 686 304 817 Sub-Total 338 686 338 686 304 817 Portugal PT/11/02 1 093 579 1 093 579 984 221 PT/11/06 150 000 150 000 135 000 PT/11/11 81 500 0 0 PT/11/12 01 12 196 0 0 PT/11/12 02 406 0 0 PT/11/14 125 000 125 000 112 500 PT/11/15 105 000 0 0 PT/11/16 1 500 000 0 0 PT/11/17 200 000 0 0 PT/11/18 108 000 80 500 72 450 PT/11/20 98 000 98 000 88 200 Sub-Total 3 473 681 1 547 079 1 392 371 Romania RO/11/04 120 000 0 0 RO/11/05 26 000 26 000 13 000 RO/11/07 30 000 30 000 15 000 RO/11/08 15 000 15 000 7 500 RO/11/09 50 000 50 000 45 000 Sub-Total 241 000 121 000 80 500 Slovenia SI/11/02 150 000 150 000 135 000 SI/11/05 40 000 40 000 36 000 SI/11/06 900 900 450 SI/11/07 15 000 15 000 13 500 SI/11/08 10 500 10 500 9 450 SI/11/09 400 0 0 SI/11/10 15 000 15 000 13 500 Sub-Total 231 800 231 400 207 900 Finland FI/11/01 1 500 000 1 500 000 1 350 000 FI/11/06 300 000 300 000 150 000 FI/11/07 130 000 0 0 FI/11/08 170 000 0 0 Sub-Total 2 100 000 1 800 000 1 500 000 Sweden SE/11/01 852 275 852 275 767 048 SE/11/04 535 764 0 0 SE/11/07 277 368 277 368 249 631 SE/11/09 221 894 221 894 199 705 SE/11/10 332 841 332 841 299 557 SE/11/06 221 894 221 894 199 705 SE/11/11 110 947 0 0 SE/11/12 554 736 554 736 499 262 SE/11/13 554 736 554 736 499 262 Sub-Total 3 662 455 3 015 745 2 714 170 United Kingdom UK/11/06 8 139 0 0 UK/11/07 1 163 0 0 UK/11/09 52 325 52 325 47 093 UK/11/34 3 488 3 488 1 744 UK/11/35 4 390 4 390 2 195 UK/11/36 3 488 3 488 1 744 UK/11/37 9 564 0 0 UK/11/38 4 535 0 0 UK/11/43 401 163 401 163 361 047 UK/11/44 668 605 668 605 601 744 UK/11/48 156 977 156 977 141 279 UK/11/49 3 488 0 0 UK/11/50 5 215 0 0 UK/11/55 418 605 418 605 376 744 UK/11/63 1 727 0 0 UK/11/65 11 703 0 0 UK/11/64 5 227 0 0 Sub-Total 1 759 802 1 709 041 1 533 590 Total 42 740 311 30 392 137 24 447 019 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/11/04 437 500 0 0 DE/11/07 67 000 50 000 45 000 DE/11/15 48 000 40 000 36 000 Sub-Total 552 500 90 000 81 000 Estonia EE/11/01 101 304 90 000 81 000 Sub-Total 101 304 90 000 81 000 Ireland IE/11/06 200 000 200 000 180 000 Sub-Total 200 000 200 000 180 000 Greece EL/11/06 400 000 0 0 EL/11/02 2 100 000 1 050 000 945 000 Sub-Total 2 500 000 1 050 000 945 000 Spain ES/11/02 356 600 0 0 Sub-Total 356 600 0 0 France FR/11/01 1 730 000 1 730 000 1 557 000 Sub-Total 1 730 000 1 730 000 1 557 000 Italy IT/11/06 240 000 240 000 216 000 Sub-Total 240 000 240 000 216 000 Lithuania LT/11/03 164 198 0 0 Sub-Total 164 198 0 0 Netherlands NL/11/04 52 500 52 500 47 250 Sub-Total 52 500 52 500 47 250 Slovenia SI/11/03 30 000 30 000 27 000 Sub-Total 30 000 30 000 27 000 Finland FI/11/02 120 000 75 000 67 500 Sub-Total 120 000 75 000 67 500 Sweden SE/11/03 429 920 387 500 348 750 Sub-Total 429 920 387 500 348 750 United Kingdom UK/11/04 17 441 15 000 13 500 UK/11/40 797 674 490 000 441 000 UK/11/45 166 860 102 500 92 250 UK/11/52 366 279 225 000 202 500 Sub-Total 1 348 255 832 500 749 250 Total 7 825 278 4 777 500 4 299 750 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium BE/11/01 100 000 100 000 90 000 BE/11/04 32 000 32 000 28 800 BE/11/05 20 000 20 000 18 000 Sub-Total 152 000 152 000 136 800 Denmark DK/11/07 67 074 67 074 60 367 Sub-Total 67 074 67 074 60 367 Germany DE/11/18 5 000 0 0 DE/11/20 50 000 50 000 45 000 DE/11/21 370 000 370 000 333 000 DE/11/22 13 500 0 0 Sub-Total 438 500 420 000 378 000 Ireland IE/11/07 200 000 200 000 180 000 IE/11/13 450 000 450 000 405 000 Sub-Total 650 000 650 000 585 000 Spain ES/11/07 296 063 296 063 266 457 Sub-Total 296 063 296 063 266 457 Latvia LV/11/01 140 885 140 885 126 796 Sub-Total 140 885 140 885 126 796 Lithuania LT/11/02 79 574 60 000 54 000 Sub-Total 79 574 60 000 54 000 Slovenia SI/11/01 330 000 330 000 297 000 Sub-Total 330 000 330 000 297 000 Total 2 154 096 2 116 022 1 904 420 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Germany DE/11/05 135 000 135 000 121 500 DE/11/06 417 000 375 000 337 500 DE/11/14 105 000 105 000 94 500 Sub-Total 657 000 615 000 553 500 Ireland IE/11/08 600 000 240 000 216 000 Sub-Total 600 000 240 000 216 000 France FR/11/02 1 002 000 1 002 000 901 800 Sub-Total 1 002 000 1 002 000 901 800 Portugal PT/11/05 211 000 211 000 189 900 Sub-Total 211 000 211 000 189 900 Romania RO/11/03 100 000 15 000 13 500 Sub-Total 100 000 15 000 13 500 Finland FI/11/04 180 000 180 000 162 000 Sub-Total 180 000 180 000 162 000 United Kingdom UK/11/05 26 744 26 744 24 070 UK/11/08 53 489 53 489 48 139 UK/11/39 364 535 364 535 328 081 UK/11/41 455 814 455 814 410 233 UK/11/42 534 884 534 884 481 396 UK/11/46 27 907 27 907 25 116 UK/11/47 37 209 37 209 33 489 UK/11/53 213 953 213 953 192 558 UK/11/54 427 907 427 907 385 116 Sub-Total 2 142 442 2 142 442 1 928 198 Total 4 892 442 4 405 442 3 964 898 ANNEX V PILOT PROJECTS (EUR) Member State & project code Expenditure planned in the national fisheries control programme Expenditure for projects selected under this Decision Maximum Union contribution Cyprus CY/11/04 20 000 20 000 10 000 Sub-Total 20 000 20 000 10 000 Ireland IE/11/01 200 000 200 000 100 000 Sub-Total 200 000 200 000 100 000 France FR/11/05 227 000 227 000 113 500 FR/11/06 148 000 0 0 FR/11/07 100 000 100 000 50 000 FR/11/09 208 000 0 0 FR/11/08 150 000 0 0 Sub-Total 833 000 327 000 163 500 Portugal PT/11/04 89 500 0 0 Sub-Total 89 500 0 0 Sweden SE/11/05 221 895 221 895 110 947 SE/11/08 221 894 221 894 110 947 Sub-Total 443 789 443 789 221 894 United Kingdom UK/11/51 232 558 232 558 116 279 Sub-Total 232 558 232 558 116 279 Total 1 818 847 1 223 347 611 673